Appeal from a judgment of the Supreme Court, Queens County, dated October 2, 1975, dismissed, without costs or disbursements, upon the receipt of a letter from the City of New York, on behalf of respondent Dumpson, advising that it has "determined not to defend this action” and "has informed petitioner that the claim for $712.80 shall be paid and judgment for that amount may be entered against respondent James R. Dumpson.” The informal application by petitioner to continue the appeal is denied. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.